DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “item of electrical equipment” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
“Item of electrical equipment and production method for an item of electrical equipment” is vague.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 16 and 25 recite “an item of electrical equipment” and a production method for “an item of electrical equipment”, but the embodiment is to an overvoltage arrester.  That is, the scope of the claims goes beyond that justified by the description and the drawings.
Claims 17-24 and 26-30 depend on claims 16 and 25, respectively.    
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16, 19-25, 29 and 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lu et al., CN 106098264 (machine translation attached to this action).
Regarding claims 16 and 25, Lu teaches an item of electrical equipment (see figure 1) and a production method for producing the item of electrical equipment, comprising:
a core (comprises of core 3, metal oxide resistor 9 and/or conductors 11, 14; see page 4 of the translation);
a glass fiber material 15 (insulation layer 15 is a glass fiber tape impregnated with epoxy resin; see figure 1 and page 4, 6th paragraph starting with “In this embodiment, the insulation layer 15”) cladding said core, said glass fiber material being pre-impregnated with a resin; and
a layer of a substance (insulating sleeve/cover 2 is a high temperature vulcanized silicone rubber; see figure 1 and page 5, 3rd paragraph) formed at least partially of high-temperature vulcanizing silicone rubber, said layer being applied onto said glass fiber material 15. 
Regarding claim 19, Lu teaches the item of electrical equipment according to claim 16, wherein said glass fiber material is wrapped around said core (see figure 1).
Regarding claims 20 and 21, Lu teaches the item of electrical equipment, wherein said glass fiber material 15 is applied as a tape (insulating tape; see page 4, 6th paragraph) having a width being less than a length of said core (the core [rod 3] is about 80-120 mm [see page 2, 6th paragraph] and the tape is 0.2-0.5 mm [see page 4, 6th paragraph]), and the tape is wrapped around said core multiple times (wrapped 10-20 times). 
Regarding claims 22 and 30, Lu teaches the item of electrical equipment, which further comprises a housing having creepage path-lengthening shields (insulating cover 2 and shed skirt 21 are molded from high-temperature vulcanized silicone rubber; see page 5, 3rd and 5th paragraphs), said housing being provided on said layer, and said housing being formed of a material at least partially including a high-temperature vulcanizing silicone rubber.
Regarding claims 23, 24 and 29, Lu teaches the item of electrical equipment, wherein the item of electrical equipment is a surge arrester (surge protector used in a 10kV transmission line; see page 2, 1st paragraph), and said core is an arrester column having a plurality of varistor disks (7-10 metal oxide resistors in series; see page 3, 2nd paragraph), and the surge arrester is configured for medium-voltage applications (10kV line). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu in view of Bohrisch et al., DE 000019927940 (machine translation attached to this action).
Regarding claims 17 and 27, Lu teaches the claimed invention except for the layer at least partially fills cavities between said core and said glass fiber material with said substance. 
Bohrisch teaches a surge arrester core (varistor) being surrounded by glass fiber insulation (prepreg) strip and/or cross-linked silicon rubber, wherein the strip/rubber are intimately connected to the varistors to prevent internal partial discharge due to air inclusions.  That is, intermediate layers (strip/rubber) between the outer surface and the inner surface of the surge arrester “must be bubble free, voltage resistant and water repellent.”  See page 1 starting from “All of these technical solution, as well as the invention” and all of page 2.
	It would have been obvious to one skilled in the art before the effective filing date of the current invention to have combined Bohrisch with Lu, since having the area between the inner and the outer surface of the surge arrester being “bubble free” as taught by Bohrisch prevents internal partial discharge from occurring, thus preventing premature damages to the surge arrester.          
Regarding claims 18 and 28, Lu teaches the claimed invention except for the layer at least partially fills cavities in said glass fiber material with said substance. 
Bohrisch teaches a surge arrester core (varistor) being surrounded by glass fiber insulation (prepreg) strip and/or cross-linked silicon rubber, wherein the strip/rubber are intimately connected to the varistors to prevent internal partial discharge due to air inclusions.  That is, intermediate layers (strip/rubber) between the outer surface and the inner surface of the surge arrester “must be bubble free, voltage resistant and water repellent.”  See page 1 starting from “All of these technical solution, as well as the invention” and all of page 2.
It would have been obvious to one skilled in the art before the effective filing date of the current invention to have combined Bohrisch with Lu, since having the area between the inner and the outer surface of the surge arrester being “bubble free” as taught by Bohrisch prevents internal partial discharge from occurring, thus preventing premature damages to the surge arrester.          
Claim(s) 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu in view of Pimper et al. EP 1091365 (machine translation attached to this action).
Regarding claim 26, Lu teaches the invention except for the production method comprising applying the layer by using an injection molding method.
Pimper teaches injection molding of HTV silicone (see at least paragraphs 0011 and 0012), wherein injection pressure control allows forming a layer (tube 2) to form without defects.
It would have been obvious to one skilled in the art before the effective filing date of the current invention to have combined the teachings of Pimper with Lu, since injection molding taught by Pimper allows for forming a layer (a tube or tubing for the surge arrester) to be manufactured without defects, thus improving the life of the arrester.      
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Roggow, Kruska et al., Donnola, Kester et al., and Thuillier teach a surge arrester with glass fiber tape with resin.  Ramarge et al., teaches a room temperature vulcanized silicone.
They however, do not teach the high-temperature vulcanizing silicone rubber applied onto the glass fiber.
 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYUNG S LEE whose telephone number is (571)272-1994. The examiner can normally be reached 6AM-2PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KYUNG S. LEE
Primary Examiner
Art Unit 2833



/KYUNG S LEE/Primary Examiner, Art Unit 2833